Case: 21-10697      Document: 00516222291         Page: 1    Date Filed: 03/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          March 2, 2022
                                  No. 21-10697
                                                                         Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Gustavo David James,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:19-CR-309-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Gustavo David James has moved
   for leave to withdraw and has filed a brief in accordance with Anders v.
   California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
   Cir. 2011). James has filed a response in which he alleges ineffective


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10697      Document: 00516222291          Page: 2      Date Filed: 03/02/2022




                                    No. 21-10697


   assistance of counsel and which is liberally construed as requesting new
   counsel. The record is not sufficiently developed to allow us to make a fair
   evaluation of James’s claim of ineffective assistance of counsel; we therefore
   decline to consider the claim without prejudice to collateral review. See
   United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as James’s response. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review.    Accordingly, the motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2. Insofar as James
   moves for the appointment of counsel, his motion is DENIED.




                                          2